NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0906n.06
                           Filed: November 17, 2005

                                           No. 04-2423

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


LARRY TAYLOR,                                   )
                                                )
       Petitioner-Appellant,                    )
                                                )
v.                                              )
                                                )
CAROLE HOWES,                                   )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
       Respondent-Appellee.                     )    EASTERN DISTRICT OF MICHIGAN
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )



       Before: MARTIN, NELSON and ROGERS, Circuit Judges.
       ROGERS, Circuit Judge. Larry Taylor appeals the district court’s denial of his writ of

habeas corpus. After reviewing the record, the parties’ briefs, and the applicable law, this court

determines that no jurisprudential purpose would be served by a panel opinion and affirms the lower

court’s decision for the reasons stated in Part IV of Magistrate Judge Whalen’s recommendation,

as adopted by Judge Tarnow’s October 22, 2004 order. The district court properly denied the writ

of habeas corpus. Its judgment is therefore AFFIRMED.